Citation Nr: 0922332	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  05-37 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to 
January 1965, April 1965 to August 1973, September 1973 to 
September 1975, December 1975 to November 1977, and from 
January 1982 to September 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In October 2007, the Veteran testified in a hearing in front 
of the undersigned Veterans Law Judge in Washington, DC.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

This issue of entitlement to service connection for PTSD was 
reopened by the Board in December 2007.  This decision also 
remanded the issues of entitlement to service connection for 
PTSD, paranoid schizophrenia, and a nervous disorder for 
additional development.  In May 2008, the RO issued a rating 
decision granting service connection for paranoid 
schizophrenia claimed as a nervous disorder, as such, those 
issues are not subject to this decision.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence of record does not show 
that the Veteran has a current diagnosis of PTSD that is 
related to service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in April 2004 that 
addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  A 
letter was sent in June 2006, after the initial denial, that 
set forth the provisions of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Another VCAA letter was sent in February 
2008 after the Board remand.  

Although the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of an April 2008 supplemental statement of the case 
issued after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  
Additionally, any error regarding Dingess was harmless given 
that service connection is being denied, hence no rating or 
effective date will be assigned with respect to PTSD.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214 and VA medical records.  The Veteran was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  The 
appellant was afforded a VA medical examination in March 
2008.  The Board further finds that the RO complied with its 
December 2007 Remand.  Stegall v. West, 11 Vet. App. 268 
(1998).  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 200238 C.F.R. § 3.303(a) (2008).  
Service connection may be granted for a disability shown 
after service, when all the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d) (2008); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between diagnosed PTSD and 
the claimed in-service stressor; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2008).  

Evidence necessary to establish that the claimed in-service 
stressor actually occurred varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2008).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony regarding the reported stressors must be accepted 
as conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary.  38 C.F.R. § 3.304(f) (2008).    

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  A 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Moreau, 
9 Vet. App. at 395-96.  

In this case, there is both positive and negative evidence of 
a diagnosis of PTSD.  VA treatment records refer to PTSD, 
although some of these references are by history only.  Also 
of record is a letter from a VA therapist showing a diagnosis 
of PTSD in August 1999.  The most recent evidence of record, 
however, does not show a current diagnosis of PTSD.  The VA 
Compensation and Pension Examination in March 2008 diagnosed 
the Veteran with schizophrenia, paranoid type.  The March 
2008 VA examination does not show a diagnosis of PTSD.

Nevertheless, the Board notes that a diagnosis of PTSD has 
also not been linked to a verified stressor.  Here, there is 
no indication in the service medical records or DD Form 214 
that the Veteran engaged in combat, therefore, his in-service 
stressors must be verified.  Without concluding that the 
Veteran has a diagnosis of PTSD, the Board notes that the 
August 1999 letter does not provide a diagnosis that is based 
on a verified in-service stressor.  The therapist does not 
indicate what in-service event PTSD may be related to.  The 
Board finds that this opinion is too equivocal and lacking in 
specificity to support service connection.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The RO requested information from the Veteran in an attempt 
to verify the claimed stressors; however, the Veteran was 
unable to give sufficient information to verify that his 
claimed stressors actually occurred.  Therefore, as the 
evidence suggests that the Veteran does not have a current 
diagnosis of PTSD and the claimed in-service stressors have 
not been verified, the Board finds that the evidence of 
record preponderates against the Veteran's claim for service 
connection.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) (to deny a claim on its merits, the evidence must 
preponderate against the claim).

The Board has considered the Veteran's contention that he has 
PTSD that is related to service, however, as a layman, 
without the appropriate medical training and expertise he is 
not competent to provide a probative opinion on a medical 
matter such as diagnosis and etiology.  While a layman such 
as the Veteran can certainly attest to his in-service 
experiences and current symptoms, he is not competent to 
provide an opinion as to diagnosis or linking a disability to 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Where the determinative issue 
involves a medical diagnosis or causation, as is this case, 
competent medical evidence is required. Grottveit v. Brown, 5 
Vet. App. 91 (1993).

Therefore, the Board finds that the preponderance of the 
evidence is against this claim.  As the most recent VA 
examination does not show a current diagnosis of PTSD and the 
claimed stressors have not been verified, the evidence is not 
in a state of relative equipoise and the benefit-of-the-doubt 
rule does not apply.  As such, the Board finds that service 
connection for PTSD must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for PTSD is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


